Case 3:17-cv-00101-RDM Document 511-32 Filed 07/16/20 Page 1 of 6




            EXHIBIT 32
Case 3:17-cv-00101-RDM Document 511-32 Filed 07/16/20 Page 2 of 6
                                                             Exhibit 32




                               *1
Case 3:17-cv-00101-RDM Document 511-32 Filed 07/16/20 Page 3 of 6




                               *2
Case 3:17-cv-00101-RDM Document 511-32 Filed 07/16/20 Page 4 of 6




                               *3
Case 3:17-cv-00101-RDM Document 511-32 Filed 07/16/20 Page 5 of 6




                               *4
Case 3:17-cv-00101-RDM Document 511-32 Filed 07/16/20 Page 6 of 6




                               *5
